DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.
Drawings
The drawing objections set forth in the previous Office Action are withdrawn due to the cancellation of the corresponding subject matter.  The drawings filed with the Application on March 3, 2017 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 24, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
	Claim 17, lines 31-35 recite, “for each loading track of the loading apparatus, an infeed belt positioned upstream of the loading apparatus and configured to automatically supply a product to the respective loading track in response to a demand of the conveying apparatus when the corresponding conveying track is not already occupied by a preceding product and when the product holder of the corresponding conveying track is in the retracted position.” This limitation has the following issues:	● It is unclear if there is a single infeed belt provided for all loading tracks of the loading apparatus or if there is a separate infeed belt provided for each loading track of the loading apparatus.	● With respect to this limitation, as currently set forth on page 17, line 26 - page 18, line 2 of the Specification, “[t]he choice as to which of the loading tracks 22’, 26’ is loaded in this respect depends on the demands of the conveying apparatus 14. In principle, a loading track 22, 26 of the conveyor belt 16 connected downstream is not already occupied by a preceding food loaf 10 and in which the product holder 28 is again retracted so far in the upstream direction that a product 10 can be conveyed past it into the provided conveying track 22, 26.” Additionally, on page 19, lines 13-19, the Specification states, “An automatic loading can be implemented, for example, by means of an apparatus shown in Fig. 5. Supplied food loaves 10 can be supplied to the desired loading track 22', 26' via two infeed belts 32. Supply belts, not shown, can be arranged before the infeed belts 32, wherein the food loaves 10 can generally be conveyed to the infeed belts 32 in a multi-track manner. The food loaves 10 can, for example, originate 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 17, 18, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pasek et al (US Publication 2011/0265624), herein referred to as Pasek, in view of Weber (US Publication 2004/0035276) and further in view of Eyles et al. (US Publication 2013/0019722), herein referered to as Eyles, and Weber (US Publication 2012/0042757), herein referred to as Günther. 	Regarding Claim 17, Pasek discloses a slicing apparatus (figs. 1 and 1B) for a 
	a supply apparatus for a multi-track supply of products to the slicing unit (the apparatus provides three feed paths, although any number of paths are encompassed by Pasek - paragraph 0083, lines 1-3); and
	a removal apparatus (output conveyor, 102) for removing portions that each comprise at least one cut-off product slice (fig. 1),
	wherein the supply apparatus comprises:
	a loading apparatus (i.e. lifting tray assembly, 220) that is configured for receiving at least one product (the lifting tray assembly 220 is provided with a tray 302 including four spaced apart guard rails 303 that define three lanes corresponding to the three feed paths for the slicing machine - paragraph 0085, see fig. 8) and is adjustable as a whole between a loading position (fig. 9; paragraph 0012, lines 2-3) and a supply position (paragraph 0012, lines 1-2 and paragraph 0088, lines 3-7), wherein an entirety of the loading apparatus is oriented at a slanted and inclined position when in the supply position (fig. 1; paragraph 0084, lines 4-7);
	at least one conveying apparatus (i.e. lower feed conveyors 992, 994, 998 with endless belts 1002, 1004, 1008) that is connected downstream of the loading apparatus viewed in the supply direction (figs. 13A and 13B) and that has at least two conveying tracks (the device of Pasek is provided with three conveyors 992, 994, 998), wherein the loading apparatus extends at least substantially over the width of all the conveying tracks and is configured to bring a product to a predefinable conveying track of the conveying apparatus (paragraph 0085, lines 5-8); 	wherein the loading apparatus (i.e. lifting tray assembly, 220) comprises a plurality of loading tracks (the tray 302 is divided guard rails 303 into three separate loading tracks (fig. 8) that each corresponding with one of the at least two conveying tracks), with the number of loading tracks corresponding to the number of conveying tracks (paragraph 0085, lines 5-8) and with all loading tracks being only together adjustable between the loading position and the supply position (all of the loading tracks are supported on frame 290 of the lifting tray assembly 220 and are lifted simultaneously by extendable cylinder 350);
	a control apparatus (paragraph 0048, lines 4-6, i.e. “a computer [and] motor control equipment”) that is configured to control the conveying tracks independently of one another (paragraph 0068, lines 4-5); and
	for each conveying track, a product holder (i.e. grippers 894) positioned to engage an end of the at least one product and moveable to a retracted position that is upstream in the supply direction (i.e. home position, fig. 7A), the retracted position of the product holder, when the loading apparatus is adjusted into the supply position, allowing the product, which is received on the loading apparatus, to be conveyed past the retracted product holder and to be placed downstream of the retracted product holder to allow the product holder to engage the end of the product. As shown in fig. 1, the “home position” of the product holder (894) is positioned at a location past the distal end of the loading apparatus (i.e. lifting tray assembly, 220). The food product will be fully supported by the loading apparatus. There will be clearance for the product holder to move forward to grip the food product when the loading apparatus is raised to the supply position. Additionally, the grippers (894) hang from and move along rail (912) controlled individually and the product flows are output alternatively,” paragraph 0030, lines 5-7) is configured to control the conveying tracks independently of one another such that portions are produced continuously in that the cutting off of product slices is interrupted in one conveying track and the cutting off of product slices is started in another conveying track (paragraph 0014, lines 6-11), and a removal apparatus for removing portions that each comprise at least one cut-off produce slice (paragraph 0025, lines 13-14).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Pasek with the teaching of Weber such that the food paths and corresponding conveying tacks are operated independently in such a way so as to start cutting product slices in one conveying track when the cutting 
	Regarding Claim 18, the modified apparatus of Pasek substantially disclosed above includes the cutting off of product slices is started almost simultaneously in another conveying track (Weber, lines paragraph 0014, lines 6-11).

	Regarding Claim 24, the modified apparatus of Pasek substantially disclosed above the conveying apparatus comprises active conveyor belts (Pasek, endless belts 1002, 1004, 1008).
	Regarding Claim 26, the modified apparatus of Pasek substantially disclosed above includes the conveying apparatus has a smaller length than the loading apparatus in the supply direction (see fig. 1 and figs. 13A-13B of Pasek).
	Regarding Claim 28, the modified apparatus of Pasek substantially disclosed above fails to specifically disclose the removal apparatus comprises a distributor device that is configured for leading together portions from different conveying tracks.	However, Weber teaches it is old and well known in the art of food slicing apparatus to provide a removal apparatus with a distributor device (“further conveyor elements and conveyor units,” Weber, paragraph 0025, line 11) that is configured for leading together portions from different conveying tracks (as set forth in Weber, paragraph 0025, lines 13-14).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Maidel et al (US Publication 2012/0073415) discloses a slicing device (fig. 1) similar to that of the claimed invention with an inlet conveyor (11) provided to feed the slicing device (12).	● Schmeiser et al (US Publication 2013/0133490) discloses a slicing device (fig. 1) similar to that of the claimed invention with an inlet conveyor (5) provided to feed the slicing device (7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 13, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724